DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter (US 9169779 B2).
For claim 1, Winter discloses an apparatus Fig. 3-4, comprising: a multi-segment chine chines 310 coupled to a nacelle 304, the multi-segment chine including: a first segment one of slats 310 oriented along a fore-aft direction aerodynamically oriented by having the curved portion face the forward direction, the first segment translatable relative to the nacelle along the fore-aft direction Fig. 4, translation shown in phantom and solid lines; and a second segment neighboring one of slats 310 oriented along the fore-aft direction aerodynamically oriented by having the curved portion face the forward direction, the second segment substantially coplanar with the first segment coplanar in Fig. 3, as the faces of two neighboring slats are flush with each other.
For claim 2, Winter discloses the apparatus of claim 1, wherein the second segment is fixedly coupled to the nacelle slats 310 are fixed through mounting arm shown in Fig. 4, the first segment translatable relative to the second segment along the fore-aft direction slats are translatable through actuator 322.
For claim 3, Winter discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle shown in Fig. 4.
For claim 4, Winter discloses the apparatus of claim 1, wherein the first segment is translatable along the fore-aft direction between a first position in which a leading edge of the first segment is spaced from a leading edge of the nacelle by a first distance Fig. 4, retracted position in phantom lines, and a second position in which the leading edge of the first segment is spaced from the leading edge of the nacelle by a second distance greater than the first distance Fig. 4, extended position in solid lines.
For claim 5, Winter discloses the apparatus of claim 4, wherein the leading edge of the first segment is transversely aligned with a leading edge of the second segment when the first segment is in the second position all segments transversely aligned in extended position as shown in Fig. 2.
For claim 6, Winter discloses the apparatus of claim 5, wherein an outer mold line of the first segment is transversely aligned with an outer mold line of the second segment when the first segment is in the second position all segments transversely aligned in extended position as shown in Fig. 2; the outer mold line is shown as the outline in Fig. 4.
For claim 7, Winter discloses the apparatus of claim 4, wherein the first segment is positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position Fig. 4, slot for mounting arm of the chine to extend through to reach the actuator 322.
For claim 8, Winter discloses the apparatus of claim 4, wherein the first segment and the second segment are configured to: generate a first vortex when the first segment is in the first position would generate some vortex based on parameters such as windspeed and angle of attack; and generate a second vortex when the first segment is in the second position, the second vortex differing from the first vortex would generate some vortex based on parameters such as windspeed and angle of attack, different from the first due to differing positions.
For claim 9, Winter discloses the apparatus of claim 1, further comprising: an actuation mechanism 322 operatively coupled to the first segment via mounting arm, the actuation mechanism configured to translate the first segment along the fore-aft direction; and a controller regulator 326 which controls the actuator operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism Col 3, lines 28-29: “the bleed air regulator receives a supply of bleed air and regulates that bleed air for use by the pneumatic actuator”.
For claim 11, Winter discloses a method, comprising: translating a first segment one of slats 310 of a multi-segment chine coupled to a nacelle 304, the first segment oriented along a fore-aft direction aerodynamically oriented by having the curved portion face the forward direction, the first segment translatable relative to the nacelle along the fore-aft direction Fig. 4, translation shown in phantom and solid lines, the multi-segment chine including a second segment neighboring one of slats 310  oriented along the fore-aft direction, the second segment substantially coplanar with the first segment coplanar in Fig. 3, as the faces of two neighboring slats are flush with each other.
For claim 12, Winter discloses the method of claim 11, wherein the second segment is fixedly coupled to the nacelle slats 310 are fixed through mounting arm shown in Fig. 4, the first segment translatable relative to the second segment along the fore-aft direction slats are translatable through actuator 322.
For claim 13, Winter discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle shown in Fig. 4.
For claim 14, Winter discloses the method of claim 11, wherein translating the first segment includes translating the first segment along the fore-aft direction between a first position in which a leading edge of the first segment is spaced from a leading edge of the nacelle by a first distance Fig. 4, retracted position in phantom lines, and a second position in which the leading edge of the first segment is spaced from the leading edge of the nacelle by a second distance greater than the first distance Fig. 4, extended position in solid lines.
For claim 15, Winter discloses the method of claim 14, wherein the leading edge of the first segment is transversely aligned with a leading edge of the second segment when the first segment is in the second position all segments transversely aligned in extended position as shown in Fig. 2.
For claim 16, Winter discloses the method of claim 15, wherein an outer mold line of the first segment is transversely aligned with an outer mold line of the second segment when the first segment is in the second position all segments transversely aligned in extended position as shown in Fig. 2; the outer mold line is shown as the outline in Fig. 4.
For claim 17, Winter discloses the method of claim 14, wherein the first segment is positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position Fig. 4, slot for mounting arm of the chine to extend through to reach the actuator 322.
For claim 18, Winter discloses the method of claim 14, further comprising: generating a first vortex via the first segment and the second segment when the first segment is in the first position would generate some vortex based on parameters such as windspeed and angle of attack; and generating a second vortex via the first segment and the second segment when the first segment is in the second position, the second vortex differing from the first vortex would generate some vortex based on parameters such as windspeed and angle of attack, different from the first due to differing positions.
For claim 19, Winter discloses the method of claim 11, further comprising: controlling an actuation mechanism 322 via a controller regulator 326 which controls the actuator operatively coupled to the actuation mechanism, the actuation mechanism operatively coupled to the first segment, the actuation mechanism configured to translate the first segment along the fore-aft direction Col 3, lines 28-29: “the bleed air regulator receives a supply of bleed air and regulates that bleed air for use by the pneumatic actuator”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Sclafani (US 20100038492 A1)
For claim 10, Winter discloses the apparatus of claim 9, but fails to disclose that the controller is configured to command the actuation mechanism to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However, Sclafani teaches a controller configured to command an actuation mechanism to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Winter by controlling the actuator in response to a parameter associated with an attitude of the aircraft as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to automatically deploy the chine during certain phases of flight to reduce pilot workload.
For claim 20, Winter discloses the method of claim 19, but fails to disclose controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge dex ice of a wing of the aircraft, a third threshold parameter associated with a trailing edge dev ice of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However, Sclafani teaches a controller configured to command an actuation mechanism to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Winter by controlling the actuator in response to a parameter associated with an attitude of the aircraft as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to automatically deploy the chine during certain phases of flight to reduce pilot workload.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642